
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 31
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Feingold (for
			 himself and Mr. Sununu) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing support for advancing vital
		  United States interests through increased engagement in health programs that
		  alleviate disease and reduce premature death in developing nations, especially
		  through programs that combat high levels of infectious disease, improve
		  children's and women's health, decrease malnutrition, reduce unintended
		  pregnancies, fight the spread of HIV/AIDS, encourage healthy behaviors, and
		  strengthen health care capacity. 
	
	
		Whereas health is integral to social and economic
			 development and to building stable, independent, and productive
			 societies;
		Whereas unnecessarily high levels of preventable death and
			 disability persist in developing nations, including over 10,000,000 child
			 deaths every year—30,000 each day—a majority of which are from easily
			 preventable or treatable causes, including pneumonia, diarrhea, malaria,
			 malnutrition, measles, and complications immediately following birth;
			 40,000,000 people infected with HIV and 3,000,000 AIDS deaths per year; 530,000
			 deaths of women every year from complications related to pregnancy and
			 childbirth and millions of cases of trauma and disability caused by obstetric
			 fistula and other preventable injuries; an unmet need for family planning among
			 over 100,000,000 married women; 1,000,000 deaths annually from malaria, most of
			 which are among young children and in sub-Saharan Africa; an expanding threat
			 from tuberculosis, which is a principal cause of death among those infected
			 with HIV and is evolving into forms increasingly resistant to all known drugs;
			 the increasing impact of preventable, non-communicable disease, especially
			 those deriving from tobacco use, alcohol and drug abuse, and other risky
			 lifestyle behaviors; and the potential of new disease threats, such as avian
			 influenza, which demand new levels of preparedness and health capacity;
		Whereas the short and long-term economic, military, and
			 political security of countries is directly threatened by increased mortality
			 and morbidity resulting from infectious diseases like HIV/AIDS, tuberculosis,
			 and malaria, poor maternal and newborn health, the lack of family planning
			 services, and the absence of clean water;
		Whereas proven and cost-effective solutions that have
			 already achieved astonishing successes are readily available and could
			 dramatically further reduce the burden of death and disease, including access
			 to immunization, antibiotics, diarrheal disease control, newborn care, improved
			 nutrition, antiretrovirals, essential obstetric care, family planning,
			 anti-malarials and insecticide treated nets, and tuberculosis treatment;
		Whereas long term gains in health require a comprehensive
			 approach that addresses the range of critical health problems and builds local
			 capacity while ensuring equitable access, especially by the poor, women and
			 girls, and other vulnerable populations, to services; and
		Whereas the United States has a history of leadership and
			 success in building international consensus and improving health throughout the
			 world by investing in basic health services, particularly services for poor and
			 vulnerable populations: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that
			 contributing to improving health in developing nations is in the vital interest
			 of the United States, as it helps protect the health of the American people,
			 facilitates development among partner nations, cultivates a positive image for
			 the United States, and projects the humanitarian values of the American
			 people;
			(2)acknowledges the
			 need to strengthen health care systems to meet essential health needs,
			 including surveillance and information systems, facilities and equipment,
			 management capacity, and an adequately compensated health care work force that
			 is appropriate in number, composition, and skills;
			(3)supports the
			 unprecedented and unparalleled investments of the United States in reducing the
			 global burdens of HIV/AIDS and malaria through the President’s Emergency
			 Program for AIDS Relief and the President’s Malaria Initiative; and
			(4)encourages the
			 United States Government to expand its adoption and implementation of policies
			 and programs that alleviate the greatest burden of disease in developing
			 nations in the most efficient and cost-effective manner possible.
			
